Citation Nr: 1537809	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  02-12 736A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for urticaria.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the appeal for further development in January 2012 and February 2015.

In June 2012, the Veteran testified before a Decision Review Officer at the RO in Baltimore, Maryland, and a transcript of that hearing is associated with the claims file.

In her March 2012 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  The Veteran was scheduled for such a hearing in January 2015.  However, the Veteran's representative requested cancellation of the hearing in a December 2014 written statement.  While the Veteran submitted a December 2014 statement indicating that she may want a Board hearing in the future, the Veteran's representative submitted an August 2015 statement confirming that the Veteran does not want a hearing.  Thus, the Board finds that the Veteran has been afforded her opportunity for a Board hearing and that her request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The March 2012 substantive appeal perfected the appeal of three issues, include the urticaria issue.  The Board granted the other two issues in a February 2015 decision, leaving the urticaria issue as the only one currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for urticaria in December 2013.  The VA examiner reported that, regarding the Veteran's urticaria, there were no skin rashes present on physical exam, and zero percent of total body area and zero percent of exposed areas were affected.  However, it appears that the examiner's report does not reflect the current severity of the Veteran's urticaria because the examiner also stated that the Veteran experienced four or more episodes of exacerbations of urticaria with diffuse, pruritic hives in the past 12 months.

While the Board notes that the Veteran may not have had any visible skin lesions at the time of the December 2013 VA examination, the evidence of record indicates that more than zero percent of her total body area and exposed areas are affected by her urticaria.  Specifically, the Veteran testified at the June 2012 RO hearing that she gets swellings practically all over her body and 60 to 70 percent of her body is affected by hives, depending on the day.  She mentioned that a previous VA examination (see January 2010 VA examination report) showed that her urticaria involved 15 to 20 percent of her total body.  Additionally, she testified that her urticaria is almost like chicken pox and will go away and come back a few days later, affecting 40 percent of her body.  See June 2012 RO hearing transcript at 5.

The Veteran also testified that she needed to go to the emergency room because of her worst breakout ever, affecting 100 percent of her body.  See June 2012 RO hearing transcript at 5.  VA treatment records from July 24, 2010, show that the Veteran visited the emergency department and was prescribed medications, to include prednisone, for itching and hives.  While the VA treatment records include the discharge note from the emergency department, it does not appear that records detailing her initial presentation at the emergency department are currently associated with the claims file and, thus, should be obtained on remand.

Furthermore, the Veteran testified to "several instances" where she had to visit the emergency room for her skin condition, but after review of the records, it appears that only the one discharge note from the VA emergency department is currently associated with the claims file.  Therefore, because complete records from the Veteran's emergency room visits, and information regarding whether they were at VA or private facilities, are potentially relevant to her increased rating claim, those records should be identified and obtained on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015).

Therefore, because the evidence indicates that the Veteran's urticaria affects more than zero percent of her body, the Board finds that the most recent VA examination from December 2013 is inadequate for adjudication of the Veteran's increased rating claim, and she should be afforded a new VA examination on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  While the Veteran has testified to the intermittent nature of exacerbations of her urticaria, the examiner should estimate the percent of body area affected by the urticaria, to include consideration of the Veteran's history and the evidence of record.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (When a claimant's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating); Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination). 

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a skin condition, to include any emergency room visits.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file, to include complete records from the Veteran's VA emergency department visit on July 24, 2010.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Obtain all current and relevant VA treatment records since they were last associated with her claims file.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected urticaria.  Attempts should be made to schedule the Veteran for examination during an "active" phase of her disability, to the extent feasible.  The claims file must be made available for review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should provide a complete description of the ongoing severity of the Veteran's urticaria, including an estimate of the total body area affected and exposed areas affected, to include consideration of the Veteran's history and treatment records.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




